DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is in response to remarks filed 11/19/2020.
2.	Claims 1-3, 5-12, and 14-20 are pending, claims 9-12, 14, and 16 have been withdrawn. 
3.	Applicant's arguments have been fully considered but they are not persuasive. Please see below.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-3, 5-8, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ziegler et al. (WO2012130988).
Ziegler et al. discloses a method for producing a molding composition comprising: a thermoplastic polyamide elastomer in the amount of 40wt% [table 1], 0.1 to 5 wt% of toluene diisocyanate [pg.14;para. 4-5; pg.16;para.4], and less than 60wt% of polyoxymethylene [pg.5;para. 1-10]. Ziegler is silent on the molding properties, however, a substantially identical composition would not have mutually exclusive 
The disclosure of Ziegler et al. does not expressly describe the above combination in the preferred embodiment. However, the disclosure as a whole provides a guide that would enable one of ordinary skill in the art to arrive at the instant invention in the absence of new or unexpected results. 
Regarding claims 3 and 15; Ziegler discloses the molding composition can further comprise cyclo-hexyl isocyanate [pg.15;ln29; pg.16;ln1-6].
Regarding claims 17-18; Ziegler disclose extruding and pelletizing [pg.17-18].
Regarding claim 20; Ziegler discloses an amount of 0.4-2wt% [pg.16].


6.	Claims 1 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (US. 4,918,148).
Meyer et al. teach a thermoplastically polyamide [col.2;ln35] in the amount of 98wt% [example] and (poly) isocyanates that include 2 NCO groups per molecule [col. 2;ln5-10] (hexamethylene diisocyanate [col.3;ln;5-12]) in the amount of 0.1 wt% [col.2;ln35-40]. ]. Meyer is silent on the molding properties, however, a substantially identical composition would not have mutually exclusive properties. Thus the molding properties are inherent to the composition of Meyer.
The disclosure of Meyer et al. does not expressly describe the above combination in the preferred embodiment. However, the disclosure as a whole provides a guide that would enable one of ordinary skill in the art to arrive at the instant invention in the absence of new or unexpected results. 
.

Response to Arguments
	Applicant’s remarks: filed 11/19/2020 see pages 6-13
	Position of The Office: Thermoplastic polyamide includes thermoplastic polyamide elastomers. Claim 1 recites comprising, thus can includes other components. Applicants have not presented data showing the composition of Claim 1 and Ziegler are different. Thus without criticality, the above rejections stand. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R PEETS whose telephone number is (571)270-7351.  The examiner can normally be reached on 7am-5pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R PEETS/Primary Examiner, Art Unit 1763